ACCEPTED
                                                                                                         06-15-00009-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                    5/1/2015 10:34:28 AM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
CHRISTIAN SIBLEY                                       '                      TEXARKANA, TEXAS
          Appellant                                                         5/1/2015 10:34:28 AM
                                                                                DEBBIE AUTREY
V.                                                     '      CASE NO.              Clerk
                                                                          06-15-00009-CR
                                                              TRIAL COURT NO. 2013-2143
THE STATE OF TEXAS
           Appellee                                    '

                         THIRD MOTION FOR EXTENSION OF TIME
                              TO FILE APPELLANT=S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, CHRISTIAN SIBLEY, the Appellant herein, and moves the Court for an

extension of time to file Appellant=s Brief in this cause, pursuant to Rules 38.6 and 10.5 (b) of

the Texas Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in County Court at Law One, Gregg County,

Texas in cause number 2013-2143 for the offense of Escape from Custody. On October 20,

2014, punishment was assessed at three hundred thirty (330) days in the County Jail.

                                                 II.

       The Reporter=s record was filed on February 9, 2015. The Appellant=s Brief is due on or

about May 1, 2015.

                                                III.

       The Appellant hereby requests an extension of time to file Appellant=s Brief.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Brief for the following good and sufficient

reasons:
   1. Defense Counsel has been involved in a very busy trial and appellate schedule in both

       state and federal courts.

   2. Counsel underwent surgery in Boston Massachusetts and is still under a doctor’s care.

       (See letter from Dr. Rotzler attached.)



       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Brief for an additional seven (07) days, to Friday, May 8, 2015.



                                                            RESPECTFULLY SUBMITTED,



                                                            __/s/ Clement Dunn_______
                                                            Attorney for Appellant
                                                            140 E. Tyler Street, Suite 240
                                                            Longview, TX 75601
                                                            (903) 753-7071 Fax (903) 753-8783
                                                            State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 05-01-15


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS


CHRISTIAN SIBLEY                                     '
          Appellant

V.                                                   '       CASE NO. 06-15-00009-CR
                                                             TRIAL COURT NO. 2013-2143
THE STATE OF TEXAS
           Appellee                                  '

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2015, came

on to be considered the above and foregoing Third Motion for Extension of Time to File

Appellant=s Brief. After consideration of the same, it is the opinion of the Court that Appellant=s

Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2015.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2015, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING